Global Energy Efficiency and Renewable Energy Fund (debate)
The next item is the report by Claude Turmes, on behalf of the Committee on Industry, Research and Energy, on the Global Energy Efficiency and Renewable Energy Fund.
rapporteur. - (DE) Mr President, Martin Luther King had a dream. He dreamt of a society where the colour of your skin did not lead to discrimination. It was a dream that revolutionised America and the world. Today Europe has a dream, or rather a vision: to develop the energies of the future, not only in Europe but also beyond Europe, the vision of renewable energies playing a major role by the middle of this century, helping to avoid conflicts over the remaining oil and gas resources, mitigating climate change and ensuring that billions of people across the world have access to the energy that is out of their reach today.
I think that the Commission, represented today by its environmental conscience, Mr Dimas, has every reason to be proud of this Global Energy Efficiency and Renewable Energy Fund (GEEREF). It is our assumption that within four or five years there will be EUR 500 million in this Fund, making it the world's largest fund for investment in renewables and energy efficiency.
These EUR 500 million will come in part from the public purse, with around EUR 80 to 150 million from the European budget, but also from the national governments' budgets. We have specific commitments currently from Germany and also from Norway.
What will this Fund achieve? The financial analysts who look in detail at flows of investment into individual renewable energy and energy efficiency projects have observed that it is difficult to attract risk capital for investments of less than EUR 10 million. This Fund will be geared particularly to these medium-sized projects up to EUR 10 million.
It will therefore be a 'fund of funds', which means that this Fund will not invest directly in wind farms in Morocco or solar energy systems in China, but will acquire shares in investment funds in Southern Africa, in Central Africa, in China, in Russia or in South America. The public purse will determine politically where the funding will go.
It will be attractive for private investors because the public purse will in effect cover all the investment risk, so that the returns on the investments - if these investments yield any returns, that is - will go first to private investors and only in the second phase will they go back into the public purse, and that of course provides a great deal of security for private investors.
We as parliamentarians have raised four or five points relating to this Fund. The first is also a specific question to Commissioner Dimas. At a time when biofuels are an extremely controversial issue, we as parliamentarians have taken the view that we must apply very strict criteria for any biomass or biofuel project investment from the Fund. It is not just that the environmental balance could be problematical; it would also pose an image problem for the Fund if its reputation were to be damaged by such investment. Once again, then, Commissioner, can you guarantee that the Commission will do its best to apply the strict criteria that are required?
The second issue of importance to us as parliamentarians - and I think this is especially true of those of us who are concerned with development - is that we want this Fund to make a significant contribution to overcoming energy poverty. We therefore need to apply the know-how of microfinancing institutions such as the Grameen Bank and others that are already implementing projects for the poorest of the poor, such as solar collectors or PV systems. We must involve these microfinancing institutions. My second question to you, Commissioner, is this: is the Commission willing, as the major public donor, to ensure that 20-25% of the funding will genuinely be utilised for this type of microproject through microfinancing arrangements?
Thirdly, we were afraid that if investing in China is becoming so easy, all the funding from GEEREF would flow in that direction. What we want, however, is a good geographical spread of investment and so we need the Commission's political commitment that funds will be provided for investment in countries in Africa, the Caribbean and South America as well.
As Parliament, we need stringent monitoring and evaluation with regular reports to this House and its Committee on Budgets and Committee on Budgetary Control, because we want to increase this Fund if possible over the next few years: to do that, we of course need the confidence of this House in the workings of the Fund.
Those are my initial comments, and I look forward to the debate with my fellow Members.
(Applause)
Member of the Commission. - (EL) Mr President, ladies and gentlemen, over a year has passed since the publication of the Communication from the Commission 'Mobilising public and private finance towards global access to climate-friendly, affordable and secure energy services: the Global Energy Efficiency and Renewable Energy Fund' (known as GEEREF).
Since then, there have been many developments, such as the Bali Agreement last December. As a result, this initiative now appears more important and timely. It is, then, the right moment to debate this report, and I note with satisfaction that the European Parliament is particularly positive about this new and innovative means of supporting energy efficiency and renewable energy projects.
Allow me, first of all, to explain why the Commission has proposed to use public subsidies in the global fund of business risk capital, even though Mr Turmes has already indicated the main points leading us to this decision and has also asked some questions. In fact, despite the continual progress observed in the utilisation of renewable energy sources, the total worldwide share of energy sources that they represent remains low.
It is also well known that improving energy efficiency can offer greater gains than setting up a new energy infrastructure. Nevertheless, with the investments being made worldwide in the energy efficiency sector, existing opportunities for improvement are not being fully utilised. The significant difficulties in finding private funding for energy efficiency and renewable energy projects are thus a major problem.
The reasons are complex and relate mainly to the lack of business risk capital. Business risk capital is required in developing countries, and in transitional economies it is estimated to amount to more than EUR 9 billion a year. This is much higher than the amount currently available. Although public subsidies have been increased in recent years, the total amount available is insufficient. Additional capital must be found; it is required in the energy sector until 2030. As a result, the search for private sector funding is vital.
However, the many years required for the repayment of investments in clean technologies hinder investors, especially in geographical regions deemed to be high-risk. For example, private investments in sub-Saharan Africa are very low; this is precisely why one of the objectives of GEEREF is to encourage investments in these regions. The amount to which Mr Turmes has referred is indicative, as it is a minimum to be invested in these regions.
A second problem that Mr Turmes has referred to is the scale of projects. For small-scale projects in remote countries, administrative and execution costs may be higher. As a result, international funding bodies are not prepared to fund such projects, particularly if their value is below EUR 10 million, as you have said.
This is precisely the aim of GEEREF: to overcome such obstacles in the way of small-scale investments. We will focus our efforts on projects such as these. The fund will attract private investors by using public resources to protect them from the risks I referred to earlier. To enable GEEREF to get up and running, the European Commission will commit approximately EUR 80 million from the current year until 2010. As you said earlier, with the additional commitments by the governments of Germany and Norway, we have exceeded EUR 100 million. We expect that additional business risk capital will be drawn from the private sector, amounting to at least EUR 300-500 million, or perhaps as much as EUR 1 billion, in the slightly longer term.
Mr President, I am pleased that in this report the European Parliament is supporting the creation of the Global Energy Efficiency and Renewable Energy Fund. I should like to thank the rapporteur, Mr Turmes, for his efforts, as well as Mr Wijkman and Mrs Korhola from the Committee on Development and the Committee on the Environment, Public Health and Food Safety respectively, for their contributions. I think that this is an important and timely initiative that demonstrates that the EU is taking action and is determined to help developing countries to gain access to energy efficiency and renewable energy sources.
The fundamental prerequisite for the funding of projects - and not only those connected with biomass or biofuels - will undoubtedly be respect for sustainability criteria, which will not be any less stringent than those laid down in various EU legislation. This will strengthen the relationship of trust that we need to establish with these countries, especially with a view to the global climate change agreement, which should be concluded by the end of 2009.
(Applause)
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (FI) Mr President, climate and energy issues have rapidly become crucially important in almost every area of European Union policy. The call for the increased use of renewable energy is a topical one right now, not least on account of the qualitative targets which have now been decided for renewable energy.
This fund is a shining example and one that inspires hope. The issue is not always self-evident, however. Something which is politically trendy can become a litmus test for political correctness, and the situation can result in a race to see who is keenest to be on the side of everything that is good. That is how things seem to have gone recently with the target announced for renewable energy. The proposal also has elements of overkill, and the timetable set has obvious risks.
When the genuine technological potential is still lacking, there is a danger that a binding target will be realised in a way that irrevocably destroys natural values. Not all biofuels are a benefit to the environment and not all renewable forms of energy reduce emissions, as Mr Turmes quite rightly stated just now.
There is a need for renewable energy, but the issue should be approached wisely. The Global Energy Efficiency and Renewable Energy Fund now under discussion is a splendid example of how something good can be encouraged in a way which produces a diverse range of benefits.
There is an old saying about not just giving fish to the hungry but also teaching them how to fish. This applies to the funding of local projects, so that know-how and skills are improved and retained in third countries. This is the way to make projects sustainable and able to continue.
on behalf of the PPE-DE Group. - (SL) Climate change mitigation and energy are two important components of the European Union's development policy. And so they should be. I am pleased with any initiative that may help a secure and sustainable energy supply, not only in Europe but also in third countries. Allow me to express some doubts, which we have to dispel before we set up this fund.
Firstly, the number of initiatives in the area of energy and development policies is growing steadily. Sadly, the desired results are relatively rarely achieved. The initiatives in the shape of various funds are not mutually harmonised and, above all, they rarely finance individual projects directly. The latter also applies to the fund under discussion, which should operate via the setting-up and financing of regional sub-funds in developing countries. We should consider how it will affect the transparency of the use of resources, and to what extent the institutional conditions in developing countries will facilitate their intended use.
Secondly, only timely actions can be effective. In the case of the proposed world fund, appropriate timing is not in evidence. The proposal was made in 2006 and we are debating it only this year.
Thirdly, I would like to stress the fact cited in the document itself: the resources intended for the fund are not sufficient. Not even the minimum sum envisaged for successful operation of the fund has been secured. That will hardly help to stimulate investment by the private sector.
Fourthly, I find it difficult to imagine that the fund can be operated effectively merely by cooperation between the Union and international financial institutions. Our proposal lacks a clear ambition and plan for cooperation with other industrialised countries in the world and internationalisation of the world fund.
As was said before, the idea is welcome, but its added value and actual realisation have yet to be thought through.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, first of all I would like to congratulate the rapporteur, Mr Turmes, on his good work and his commitment. The Global Energy Efficiency and Renewable Energy Fund is an active contribution from Europe to combating climate change.
As shadow rapporteur in the Committee on the Environment, Public Health and Food Safety, I would like to address two points. Firstly, it is important to ensure that sustainability has absolute priority in the context of the projects to be supported by the Fund. Greenhouse gas emissions must be analysed across the entire lifecycle and no funding should be provided to projects with an unsatisfactory record on CO2 emissions. This analysis is particularly important for projects that have a biomass component.
Secondly, I am an optimist, so I assume that the United Nations Climate Change Conference in Copenhagen next year will be successful and we will be able to take the next step towards a successor agreement to the Kyoto Protocol. The use of renewable energies will then play an important role for the developing countries. The Commission must take account of that factor today and adapt the Fund accordingly.
on behalf of the ALDE Group . - Mr President, the Commission proposal for a Global Energy Efficiency and Renewable Energy Fund (GEEREF) is, of course, welcome. It is vital that energy efficiency and renewable energy play an increasing role in developing and emerging countries for a wide range of reasons - lowering carbon dioxide emissions, cutting energy supply dependence, tackling energy poverty and creating jobs and development opportunities - indeed, for all the same reasons that it is vital that energy efficiency and renewable energy play an increasing role here in the EU.
But I have a number of concerns about the Commission proposal. Firstly, the funding proposed is extremely modest for the scale of the project. EUR 15 million a year of public funding is peanuts - even as a seed capital intended to attract and underwrite private investment. It could easily be swallowed up by just a couple of projects in the larger, emerging countries such as China or India. Although the Commission communication speaks about the possibility of attracting co-financing from the 9th European Development Fund (EDF), it is not all clear how decisions will be made on allocating the budget between the ACP countries, on the one hand, and the more developed and advanced non-EU eastern European countries supported by co-financing from the European Bank for Reconstruction and Development (EBRD). As a result, it is not all clear how the fund will contribute to poverty reduction. It seems to be rather a macro-fund than a micro-fund, designed to attract private finance in support of projects which, though they are relatively small by European standards, would be large in terms of many African countries. It is not clear how GEEREF financing is going to filter down to Community-level projects such as PV panels for health centres and schools or solar cookers and water heaters. It is grass-root development which generally does the most to improve the lives of the poorest people.
Finally, I am concerned that the relationship between the fund and the Clean Development Mechanism (CDM) has not been clearly explained. It would be helpful if the Commission could indicate how the fund is going to improve developing country access to the CDM.
on behalf of the GUE/NGL Group. - (FI) Mr President, the report by Mr Turmes concerns a very ambitious target for developing countries to use their energy resources efficiently. These countries are frequently in geographical regions where it is possible to exploit cheap natural renewable energy resources.
There can also be progress in development without massive investment in the latest technology. For example, the production of charcoal from the meagre reserves of wood in those areas of Sub-Saharan Africa which are becoming desert is a more cost-effective way of using wood resources than simply burning it. They have to know how to char wood before burning it. You do not need a lot of money to teach skills like this and others. The principles upon which the GEEREF operates I interpret as such that it will not be possible to obtain money from the fund just to disseminate skills and knowledge, but of course other forms of development aid can be used for this purpose.
The funding of projects through equity investments is an interesting option. What is good about this from the point of view of those in receipt of the cash and those who spend it is that it does not add to the indebtedness of countries already in debt. The question arises, however, of how expensive it will be to manage this investment and monitor the ability of small companies to pay the money back.
This fund could, in the best-case scenario, prepare developing countries for slower growth in the use of fossil fuels. Our group is fully unanimous in its approval of Mr Turmes's report.
(DE) Mr President, many thanks to you, Claude. You held a great many meetings on this topic. It is a very complex issue and I would like to thank you particularly for being so consistently transparent throughout these negotiations and for making it possible for us to look at the project from a holistic perspective.
The challenge worldwide nowadays is to think about efficiency, in energy consumption, but also in production. However, this cannot only apply to the macro level; we must always be guided by the maxim 'think small first': look at the micro level first, and if it works there, it will work at the macro level too.
We must focus on ensuring that we apply the best available technology that exists globally. This can be simple, clearly structured technology; it does not need to be electronics and nanotechnology. We have to try and make this technology financially accessible, as far as possible, so that everyone can afford to use it.
On the other hand, of course, we also have to penalise those who squander our Earth's resources. This is a major challenge for our Commissioner as well, to look at the global structures: punishing those who waste energy and rewarding those who operate using the best and most efficient technologies. This is a core principle in climate policy as well.
Studies in the European Union show that the costs of climate change will run into billions and billions of euro. That is why it is essential not only to do something for countries outside Europe; the Council should also be thinking about providing new funding for research and development in the field of energy efficiency, especially in the new European Institute of Technology.
(DE) Mr President, Commissioner, thank you for your contribution. The European Parliament welcomes this Fund. Commissioner Dimas, you have launched the right kind of initiative at the right time.
If, as Europeans, we are committed to cutting CO2 emissions, it does not matter where CO2 is emitted. CO2 emissions must be reduced all over the world, and that is why we have to apply the new technologies everywhere.
However, I see this Fund as being not only a development instrument but also a strategic instrument. It is not just about providing development aid. Rather, Europeans must not only be trailblazers when it comes to the issue of climate change; we must also encourage others to join us on our journey. They must be able to follow the route we have taken. That is where I think this Fund can make a crucial contribution. If we set overly ambitious targets and end up isolated and alone, this will spell the end for our industrial base as well. That is why there is a need for global governance here. Bali was a good approach and Copenhagen will be another. However, in a global governance system, it is not only about power play; we must creative incentive systems and I believe that this Fund creates the right kind of incentive.
Claude Turmes referred at the start of his speech to Martin Luther King's dream. As Europeans, we can only make our dream of saving the climate a reality if we pursue this path consistently. Claude Turmes, you will secure a very substantial majority in favour of this report tomorrow and I would like to congratulate you here and now on that achievement. I am very pleased for you.
(RO) The European efficiency and renewable energy fund is an innovative solution to maximise the efficiency of public funds used in the field of energy efficiency and renewable energy sources by mobilising private investments.
This fund is a public-private partnership, dedicated to financing the specific projects proposed by SMEs, whose value does not exceed 10 million euro. The initial costs for renewable energy projects are 37 times higher than those of conventional energy sources and that is why we regret the fact that for the time being the foreseen fund value is only 100 million euro.
In 2005 the Union relied 50% on energy imports and among the Members States only Denmark is a net exporter. Over the period 1995-2005 the use of renewable energy sources increased by 40% in the Union. Thus, in 2005, unpolluted energy sources represented 42% of the European primary energy production.
The effective use of this fund could supply energy to a number of citizens ranging from 1 to 3 million , at the same time reducing CO2 emissions by 1-2 million tons per year. Congratulations to the rapporteur.
(ES) Mr President, Commissioner, I would like to begin by congratulating Mr Turmes on his report and the Commission on its initiative.
Many of us believe that the European Union must consider support for renewable energies and energy efficiency as not just an integral part of its energy and climate change strategy, but also an integral part of its development policy.
Therefore, the proposal to create a Global Energy Efficiency and Renewable Energy Fund to mobilise private investment for developing countries and economies in transition is very interesting.
What is needed for ideal modest financing is the establishment of priorities and synergies with other existing programmes and with the World Bank and regional development banks, which are increasingly investing in renewable energies and in energy efficiency.
However, after the first few years of implementation of the new instrument the results will have to be assessed and efforts made to encourage substantial increases in the contributions from the actors concerned.
I agree that everything suggests at present that the support should principally target Africa and Latin America.
(PL) Mr President, I would like to thank the Commissioner and our rapporteur for a splendid draft, which I fully support. It amounts to a very good signal on the part of the European Union. I refer to the willingness to support developing countries, and also to combat climate change. I do, however, have the following question for the Commissioner. How does the Commission intend to prevent deforestation, which is often linked to the production of biomass and biofuels in developing countries? Moreover, is the Commission keeping a suitable distance from the production of first generation biomass and biofuels, as it is well know that this is not the a particularly safe matter?
I would like to offer my strong support for the statement by Mr Chatzimarkakis. The European Union has to send out a signal of this type. We are responsible for the conferences on climate change due to take place in Poznań and Copenhagen in the near future, and for the success of the post-Kyoto negotiations. We are also responsible for sending out the right signals to the rest of the world. This programme represents just such a signal.
(PL) Mr President, I should like to draw attention to three issues. It is entirely appropriate for the author of the report to point out that the most serious consequences of climate change are felt in the poorest countries. This is because the latter only have very limited resources, especially financial ones, with which to respond to climate change.
Secondly, in the light of what I have just mentioned, it is right to support the Commission's proposal to set up a Fund, even though the EUR 80 million suggested is a meagre amount. Nonetheless, as this Fund is intended to help leverage private sector investment to finance local projects, it may prove very effective indeed.
Thirdly, I should like to take this opportunity to point out that the burden of combating climate change is not being shared at all fairly within the European Union itself. For example, the CO2 emission limits were allocated to the various countries without taking sufficient account of how far the latter might be lagging behind in terms of development. As a result, countries such as Poland were allocated very low limits, and this led almost immediately to a rise of between 10% and 20% in the cost of electricity.
(PL) Mr President, the main purpose of this Fund is to encourage private investment and the support of regional funds for the poorest and least developed countries in the world. The Fund is intended to support energy efficiency, energy saving, the development of renewable energy and the reduction of greenhouse gas emissions. It is also intended to help improve access to basic energy services. The Union's action in this field should assist poorer regions to counter climate change and to diversify their sources of energy.
We should bear in mind that the effects of climate change are felt first of all by the poorest inhabitants of this planet. It would be wrong for us to limit action to counter climate change and reduce energy consumption to our area only. Making aid available for such action available to poorer countries will help to launch relevant activities on their territory. The aid will have a significant impact and will raise awareness of the importance of these problems. This is the right initiative at the right time.
(PL) Mr President, I just wanted to point out that, amongst renewable sources of energy, we have not paid much attention to geothermal sources, that is to say, to clean energy. Making use of existing boreholes sunk for geological research purposes could reduce the cost involved.
Member of the Commission. - Mr President, of course geothermal energy is covered. We are very much interested in geothermal energy, as well as in other renewable sources of energy.
Concerning Poland and the allocation of allowances: for the first trading period, they had plenty, far more than were necessary for the needs of energy and industry, and this over-allocation caused the problem with the allowances price. For the second trading period we consider that the allowances given to Poland are again quite enough to cover the needs of Polish industry. For the third trading period there is a new system, which will be based on what industry or the energy plants require to cover their needs, involving auctioning to the extent that we shall agree.
Concerning deforestation, of course it is a great issue and linked both to biodiversity and climate change - equally important. Tackling deforestation contributes both to halting of the loss of biodiversity and fighting climate change, so it is very important. However, deforestation projects have a peculiarity: they are very difficult. Nevertheless, it is one of the first priorities that we have to tackle, not only by means of this fund but by various other measures, especially by agreeing what incentives we should link with the various approaches to tackling deforestation, for example reducing the rate of deforestation and maintaining forests or any other approach that is being promoted by various countries. We are working on this, especially with the World Bank, and there will be some pilot projects. So, there are various sources of financing for various purposes.
I would like first of all to express my appreciation for the very good and positive contributions and I can assure you that your suggestions and comments will be taken into account in our work. They are very useful and they touch on various important issues.
I am not going to answer now, for example, about the importance of CDM projects for sub-Saharan Africa. I would just remind you that in 2006 in Nairobi we had the initiative by Kofi Annan, the then Secretary-General of the United Nations, for promoting CDM projects in sub-Saharan Africa. We, like the United Nations, are committed to carrying out more projects there and not concentrating only on projects in China and India. So your comment is very important, but of course the relation between this fund and CDMs could be seen and could be of importance.
I have three additional comments to make. First, you call for a special emphasis on serving the needs of sub-Saharan and ACP countries. Of course we are concerned that projects in major countries like China and Russia will absorb all or too high a percentage of the available resources. This has happened with CDMs, by the way, and so your comment is right. The GEEREF will engage in existing investment opportunities but we agree that special emphasis is needed on serving the needs of ACP countries. We will also ensure that any subfund which only covers one country will not be allowed to absorb all or most of the available resources. The GEEREF needs to be spread to different parts of the world, also with a view to spreading the investment risk, and Mr Turmes's suggestion about the percentage is very correct.
Second, let me come back to the poverty dimension, which is obviously fundamental. As you mentioned today, some 1.6 billion people in the poorer countries of the world still have no regular access to reliable energy services. I believe that with the GEEREF we have an opportunity to contribute to access to clean and affordable energy, a necessary prerequisite for reducing global poverty and promoting sustainable development.
Third and finally, you welcome the Fund's focus on leveraging private investments - although you mentioned that the funds are not enough; I think that funds are never enough - and you call for more Member States to offer additional financial support. Of course I fully support and agree with what you suggested, and the Commission is working and will continue to work to attract more investors to join.
On this aspect, I would also like to ask for your support in promoting the GEEREF to all relevant actors. The more support we have, the more real actions on the ground we will be able to conduct.
rapporteur. - Mr President, this will be a fund potentially of EUR 500 million, because it has a leverage factor of 3 to 5 on the private capital. The EUR 100 million, EUR 120 million or EUR 150 million of public money will be able to leverage - at least we hope - another EUR 300 million or EUR 400 million to make EUR 500 million. And we still have governments which can jump on board. If we have good monitoring, then Parliament will allow the Commission to go up.
Ms Jordan Cizelj raised a very important question: how prepared are certain regions of the world for investments? We in Parliament have voted an additional EUR 5 million from another budget line for institutional capacity building to frame this programme. So we need to build up small and medium-sized enterprises in African countries and in India, which will then develop business models. We have to learn from earlier errors in development policy where we just granted technology without considering that we also have to inform people about this technology. I am saying this in front of the Development Commissioner and we know that the Development DG is helping to raise the institutional capacities of these countries.
So what we need to do now - and, Commissioner, you are right - is reach out to investors. This Friday in Luxembourg, which is the second-biggest investment centre in the world, there will be a meeting of bankers. We will present to them a SICAV, a vehicle which is based in Luxembourg. I hope that the Commission will design a good communication strategy. Go to the City of London, go to Frankfurt, go to Paris, go to Zurich, because the bankers have to be informed about this vehicle.
Why is this important at this time? At the moment we are still under pressure from the Liechtenstein scandal and the subprime crisis. In several months we have destroyed hundreds of billions of capital. Greening finances may be an even more important task for this planet and policymakers than greening industry. This type of vehicle allows capital to go to the right investments. It may not have as high a return as certain speculative investments but it is a mid- and long-term investment and that is probably exactly what certain pension funds and others are looking for. So this fund also has huge opportunities to bring in institutional investors and that is what we should look for.
Thank you very much for your support for what I call the fan community of a renewable and better world.
Mr Turmes, may I congratulate you on your excellent English and on your commitment to this subject.
The debate is closed.
The vote will take place on Thursday 14 March.
Written statements (Rule 142)
in writing. - The reasons for setting up this fund deserve our praise. The resources being funnelled into this fund are a joke.
The key objectives of the fund should be the promotion of energy efficiency, energy saving and renewable energies, reduction of emissions of greenhouse gases and the improvement of access to energy services in the poorest countries, not to mention diversification of energy sources in the developing world.
Statistics (which are already outdated) indicate that 1.6 billion people do not have access to basic energy services. 2.4 billion people rely on traditional biomass for cooking and heating.
The International Energy Agency estimates that by 2010 USD 241 billion will be needed to be invested into renewable energy generation. Regarding developing countries, the estimate is at least USD 10 billion or EUR 9 billion.
The proposed budget for this fund under discussion is EUR 80 million between 2007 and 2010, with EUR 15 million in 2008 to kick-start the initiative. The figures speak for themselves. These resources are but a drop in the ocean of what is needed. The intentions are good but intentions with meagre funding do not correspond to serious initiatives.
in writing. - (HU) European Union support for distance heating!
I welcome the European Commission's initiative for a new Global Energy Efficiency and Renewable Energy Fund (GEEREF). Securing our energy supply - and doing so in a manner that does not jeopardise our environmental values, our strategic security or our competitiveness, is one of the biggest challenges of the twenty-first century. The cheapest energy, of course, is energy that we do not use, in other words energy we save. In these energy-lean times, energy conservation is in everyone's vital interests, whether consumers or larger communities. From a left-wing perspective it must also be emphasised that energy conservation and efficient energy use is a social issue too, given that it is often the poorest people, in particular, that waste the most energy. This is especially true of the new Member States, for example in homes on Hungary's housing estates, which use more than twice as much energy per square metre as in western Europe. This is why it is important to provide Community resources for the modernisation of eastern Europe's distance heating systems. Distance heating, in theory, is an energy-saving system and has the advantage of being easy to adapt to renewable energies, while in the case of individual heating this would need to be carried out on a house-by-house basis. Making European Union resources available for distance heating is therefore crucial. In addition, consideration could be given to providing uniform tax concessions across the European Union to facilitate investment in energy conservation and create funds for this purpose.
in writing. - (PL) Renewable energy and energy efficiency contribute to reducing the rise in average temperatures across the world. As research and reports indicate, it is precisely the poorer societies and the poorest members of the latter that are most seriously affected by the negative consequences of climate change. It is therefore our duty to protect those sections of society in view of their heightened vulnerability in economic terms.
The use of renewable sources of energy contributes, inter alia, to raising environmental standards, for instance by reducing emissions of CO2 and other greenhouse gases. It also helps to increase employment and lower costs. Another key argument in their favour is that they reduce dependence on particular sources of energy, whilst the number of people deprived of basic energy services is increasing. This is particularly important in the context of shaping the economies of developing countries. Most of the latter are experiencing a period of economic growth, and as a result the demand for energy in those areas is high. The development of renewable sources of energy in developing countries is very relevant indeed to the efforts aimed at limiting greenhouse gas emissions and ensuring security of supply in countries that are only able to meet part of their own energy requirements.
Accordingly, the Union should support renewable sources of energy and energy efficiency, especially in developing countries, because these are particularly important features of the strategy on energy and climate change and also of development policy.